Citation Nr: 0028632	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-48 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,
New York


THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1964 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 RO rating decision that denied service 
connection for a back disability.  The veteran submitted a 
notice of disagreement in February 1996, and the RO issued a 
statement of the case in March 1996.  The veteran submitted a 
substantive appeal in September 1996, and testified at a 
hearing in June 1998.  The RO hearing officer then denied 
service connection for a back disability.

The veteran testified before the undersigned Veterans Law 
Judge in July 2000, and he waived initial consideration by 
the RO of additional evidence submitted directly to the 
Board.  Following the hearing, the record was held open for a 
period of 60 days to permit the veteran an opportunity to 
submit the names and addresses of physicians who treated him 
for his back disorder, and told him (according to his 
testimony) that there was a possible relationship between his 
current back disorder and the truck accident in service.  No 
response has been received from the veteran to date.  It is 
noted that in August 2000 he availed himself of the 
opportunity to review his claims folder at the RO, following 
which he noted some minor corrections to entries in the 
record.  

Finally, the Board notes that at the time of the July 2000 
hearing, the veteran also asserted that he had been told by 
his private doctor that the shape of his left kneecap (a 
service-connected disability) may have led to his back and 
neck problems.  The claim of service connection on a 
secondary basis has not been addressed heretofore and is not 
inextricably intertwined with the issue before the Board.  
However the attention of the RO is directed to this matter 
for appropriate action.  



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking a current back disability to an incident of service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In this case, service medical records show that the veteran 
was seriously injured in a truck collision in June 1966 in 
Vietnam, and that he dislocated the patella of his left knee 
when he was thrown from the truck.  These records do not 
reflect any injury to the veteran's back, nor do they show 
that he had any back complaints, treatment, or symptoms 
recorded in service.  At the time of the separation 
examination, he specifically denied recurrent back complaints 
and examination of the musculoskeletal system was negative.  

Testimony and statements of the veteran in the claims folder 
are to the effect that he injured not only his knees and 
legs, but his back as well, when he was thrown from a vehicle 
involved in a three truck collision in Vietnam.  The veteran 
testified that he was brought to the 93rd medical evacuation 
hospital by ambulance, and was later evacuated by air to a 
hospital in Yokohama, Japan.  The veteran testified that he 
was hospitalized for four months, and that his whole body 
hurt because of the impact of being thrown from the vehicle.  
The veteran testified that he was released from the hospital 
in October 1966, and that he returned to his duty station in 
Vietnam.  For purposes of well-groundedness, the veteran's 
assertions that he struck his back in the fall are presumed 
to be true.  However, a chronic back disability is not shown.

When the veteran filed his initial claim for service 
connected benefits, in 1967, he made no mention of a back 
injury in the accident.  At the time of VA examination in 
June 1967, he offered no complaints regarding the back and no 
abnormal findings were recorded.

The post-service medical records do not indicate the presence 
of a back disability until the early 1980's, long after 
military service.  In March 1982 he complained of pain in the 
middle of the back for one month, described as involving the 
muscles.  It was noted that there was a history of "no known 
injury."  The report of the veteran's private physician in 
1983 includes an assessment of back strain and x-ray evidence 
of degenerative disc disease of the cervical spine.  However, 
there is no medical evidence that links the veteran's current 
back disability, first found in the early 1980's, to an 
incident of service or, more particularly, to the back injury 
in June 1966.  A claim is not well grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.

As noted above, service medical records do reflect that the 
veteran was injured as a result of a truck collision in 
service, but do not reflect any injury to the veteran's back.  
Moreover, the veteran testified that, in service, he did not 
have symptoms of back and neck pain, did not complain of back 
and neck pain, and did not receive treatment for same.  The 
veteran also testified that he began having problems with his 
back and neck not in service, but that the problems began as 
he became older.  The evidence in the claims folder does not 
show a continuity of symptomatology of a back disability 
post-service.  In fact, the earliest evidence of back 
disability was in the early 1980s, at which time back injury 
was specifically denied.  
 
In this case, while the veteran alleges a back injury in 
service, there is no medical record reflecting the presence 
of any back disability thereafter, until 16 years had passed.  
Again, there is no competent (medical) evidence linking the 
veteran's current back disability, first found long after 
service, to an incident of service.  Under these 
circumstances, the veteran's claim for service connection for 
a back disability is not plausible, and must be denied.   

The veteran is advised that he may reopen the claim for 
service connection for a back disability at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking a back disability to 
an incident of service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for a back disability is 
denied as not well grounded.

		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals

 

